Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention. 
Claims 1-10 and 13-19 are rejected under 35 U.S.C. 102(a)(2) as being Anticipated by Bellissimo et al. (US 20210187783 A1).
Regarding Claim 1, Bellissimo discloses:
a part assembly system that includes a first conveyor (1540) configured to convey fastening target parts [0314] and a second conveyor (430) configured to convey correlated parts to which the fastening target part is to be fastened [0286], comprising:
a bolt supplying unit (1530) configured in a robot working section between the first and second conveyors and supplying bolts to a predetermined position [0314]; and
a robot gripper configured in the robot working section, picking up the bolts to distribute the bolts to a fastening position of the fastening target part, and moving the fastening target part to a manual working section of the second conveyor [0314].
Regarding Claim 2, Bellissimo discloses:
in the manual working section, the fastening target part moved to the predetermined position by the robot gripper is temporarily fastened to the correlated part by the bolts [0315].
Regarding Claim 3, Bellissimo discloses:
a part assembly system comprising:
a first conveyor (430) configured to convey fastening target parts of different models along a set path [0314];
a second conveyor (120 & 150 & 160 & 710 & 1530) configured to convey correlated parts of different models to which the fastening target parts are fastened through bolts along a set path [0170 & 0184 & 0185 & 0188 & 0189 & 0190 & 0191 & 0192 & 0254 & 0286];
a plurality of part feeders (1540) provided in a robot working section between the first and second conveyors and supplying bolts corresponding to a model of a fastening target part and a correlated part to be fastened to each other along respective predetermined paths [0314];
a bolt aligning portion connected to the part feeder and aligning bolts supplied through the part feeder at a predetermined position [0314];
a handling robot having a rotating body rotatably provided at a front end of a multi-joint arm and installed in the robot working section (Fig. 15 & Fig. 69 & Fig. 70);
a first gripper (1530) installed at the rotating body and configured to grip bolts aligned at the bolt aligning portion to distribute the bolts to a fastening portion of a fastening target part on the first conveyor [0314]; and
a second gripper installed on a mounting bracket fixed to a front end portion of an arm of the handling robot and gripping a fastening target part on the first conveyor to which the bolts are distributed [0170 & 0184 & 0185 & 0188 & 0189 & 0190 & 0191 & 0192 & 0254 & 0286 & 0314].
Regarding Claim 4, Bellissimo discloses:
a push rod installed in the mounting bracket to be movable upward or downward through a push cylinder, and selectively pushing the bolts gripped by the first gripper [0313 & 0314].
Regarding Claim 5, Bellissimo discloses:
a mounting jig installed in a manual working section of the second conveyor to allow the fastening target parts gripped by the second gripper to be mounted by the handling robot [0170 & 0184 & 0185 & 0188 & 0189 & 0190 & 0191 & 0192 & 0254 & 0286].
Regarding Claim 6, Bellissimo discloses:
the bolt aligning portion includes a line feeder connected to the part feeder and aligning the bolts so that the head portions thereof face upward, and conveying the bolts in a straight line direction, and a bolt index connected to the line feeder and aligning the bolts to be conveyed at a set interval along a circular track [0025 & 0026 & 0054 & 0055 & 0181 & 0182 & 0210 & 0313 & 0314].
Regarding Claim 7, Bellissimo discloses:
the line feeder includes a rail block supporting a thread portion of the bolt, and a supporting block supporting a head portion of the bolt [0025 & 0026 & 0054 & 0055 & 0181 & 0182 & 0210 & 0313 & 0314].
Regarding Claim 8, Bellissimo discloses:
the bolt index includes a ring-shaped fixing member connected to the line feeder, and a circular block-shaped rotating member disposed at a predetermined interval with an inner circumferential side of the fixing member and being rotatable by a servo motor [0025 & 0026 & 0054 & 0055 & 0181 & 0182 & 0210 & 0313 & 0314].
Regarding Claim 9, Bellissimo discloses:
a space in which the thread portion of the bolt is positioned is formed between the rotating member and the fixing member, a head supporting portion supporting the head portion of the bolt through the fixing member is formed at an edge side of the rotating member, and the rotating member forms a protrusion that protrudes upward from the inside of an edge of the head supporting portion [0025 & 0026 & 0054 & 0055 & 0181 & 0182 & 0210 & 0313 & 0314].
Regarding Claim 10, Bellissimo discloses:
the first gripper includes a disk-shaped rotating frame in which a through hole through which the push rod passes is formed at a predetermined interval at an edge portion thereof and that is connected to the rotating body, cylindrical push guides having push holes connected to the through hole and spaced apart from a lower edge of the rotating frame, a socket member coupled to a lower end of the push guide, and a magnet member having a connecting hole connected to the push hole and installed inside the socket member [0025 & 0026 & 0054 & 0055 & 0181 & 0182 & 0210 & 0313 & 0314].
Regarding Claim 13, Bellissimo discloses:
the socket member is coupled to the head portion of the bolt, and the magnet member magnetically fixes the head portion of the bolt inside the socket member [0025 & 0026 & 0054 & 0055 & 0181 & 0182 & 0210 & 0313 & 0314].
Regarding Claim 14, Bellissimo discloses:
the push rod pushes the head of the bolt through the through hole, the push hole, and the connecting hole [0025 & 0026 & 0054 & 0055 & 0181 & 0182 & 0210 & 0313 & 0314].
Regarding Claim 15, Bellissimo discloses:
the second gripper includes fixing portions fixed to both sides of the mounting bracket to face each other, and a supporting portion that is integrally connected to the fixing portions and supports the fastening target part [0025 & 0026 & 0054 & 0055 & 0181 & 0182 & 0210 & 0313 & 0314].
Regarding Claim 16, Bellissimo discloses:
a part assembling method that assembles a fastening target part to a correlated part with a bolt by using the part assembling system according to claim 1 [see rejection of claim 1 above], comprising:
(a) conveying fastening target parts of different models along a set path through a first conveyor and conveying correlated parts of different models along a set path through a second conveyor [0025 & 0026 & 0054 & 0055 & 0170 & 0181 & 0182 & 0184 & 0185 & 0188 & 0189 & 0190 & 0191 & 0192 & 0210 & 0254 & 0286 & 0313 & 0314];
(b) recognizing a model of the correlated part and supplying bolts corresponding to the model of the correlated part to a bolt index through a part feeder and a line feeder [0025 & 0026 & 0054 & 0055 & 0181 & 0182 & 0210 & 0313 & 0314];
(c) picking up bolts aligned in the bolt index through a first gripper, moving the first gripper to a fastening target part on the first conveyor corresponding to a model of a correlated part through a handling robot, and distributing the bolts through the gripper to a fastening portion of the fastening target part [0025 & 0026 & 0054 & 0055 & 0181 & 0182 & 0210 & 0313 & 0314];
(d) gripping the fastening target part to which the bolts are distributed through a second gripper, and mounting the fastening target part to a mounting jig through the handling robot [0025 & 0026 & 0054 & 0055 & 0170 & 0181 & 0182 & 0184 & 0185 & 0188 & 0189 & 0190 & 0191 & 0192 & 0210 & 0254 & 0286 & 0313 & 0314]; and
(e) temporarily fastening the fastening target part mounted on the mounting jig to a correlated part through bolts [0025 & 0026 & 0054 & 0055 & 0181 & 0182 & 0210 & 0313 & 0314].
Regarding Claim 17, Bellissimo discloses:
in the process (c), the first gripper grips the bolts aligned in the bolt index through a magnet member along a circular track, and selectively pushes the bolts according to a forward operation of a push rod by a push cylinder [0025 & 0026 & 0054 & 0055 & 0181 & 0182 & 0210 & 0313 & 0314].
Regarding Claim 18, Bellissimo discloses:
in the process (d), the second gripper supports a lower portion of the fastening target part to which the bolts are distributed by the first gripper on the first conveyor, and loads the fastening target part on the mounting jig through the handling robot [0025 & 0026 & 0054 & 0055 & 0170 & 0181 & 0182 & 0184 & 0185 & 0188 & 0189 & 0190 & 0191 & 0192 & 0210 & 0254 & 0286 & 0313 & 0314].
Regarding Claim 19, Bellissimo discloses:
in the process (c), a sensor provided in the mounting jig determines whether the mounting jig is empty [0031 & 0060 & 0068 & 0074 & 0075 & 0104 & 0213 & 0215 & 0222 & 0223 & 0224 & 0235 & 0240 & 0241 & 0242].
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim 20 rejected under 35 U.S.C. 103 as being unpatentable over Bellissimo et al. (US 20210187783 A1).
Regarding Claim 20, Bellissimo does not teach:
in the process (a), a cylinder block is provided as a correlated part and a head cover to be fastened to the cylinder block may be provided as a fastening target part, and after the temporarily fastening of the head cover to the cylinder block, other parts are manually assembled to the cylinder block in the process (e).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a method of assembling a head cover to a cylinder block such that a cylinder block is provided as a correlated part and a head cover to be fastened to the cylinder block may be provided as a fastening target part, and after the temporarily fastening of the head cover to the cylinder block, other parts are manually assembled to the cylinder block in the process in order to provide an automated process for assembling engine components and therefore improving production rate of engine parts since the Examiner takes OFFICIAL NOTICE that the automated assembly of engine parts were well known in the art before the effective filing date of the claimed invention.
Allowable Subject Matter
Claims 11 and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance:
The art of record fails to render obvious the claimed combination of: “A part assembly system comprising: a first conveyor configured to convey fastening target parts of different models along a set path; a second conveyor configured to convey correlated parts of different models to which the fastening target parts are fastened through bolts along a set path; a plurality of part feeders provided in a robot working section between the first and second conveyors and supplying bolts corresponding to a model of a fastening target part and a correlated part to be fastened to each other along respective predetermined paths; a bolt aligning portion connected to the part feeder and aligning bolts supplied through the part feeder at a predetermined position; a handling robot having a rotating body rotatably provided at a front end of a multi-joint arm and installed in the robot working section; a first gripper installed at the rotating body and configured to grip bolts aligned at the bolt aligning portion to distribute the bolts to a fastening portion of a fastening target part on the first conveyor; and a second gripper installed on a mounting bracket fixed to a front end portion of an arm of the handling robot and gripping a fastening target part on the first conveyor to which the bolts are distributed, push rod installed in the mounting bracket to be movable upward or downward through a push cylinder, and selectively pushing the bolts gripped by the first gripper, the first gripper includes a disk-shaped rotating frame in which a through hole through which the push rod passes is formed at a predetermined interval at an edge portion thereof and that is connected to the rotating body, cylindrical push guides having push holes connected to the through hole and spaced apart from a lower edge of the rotating frame, a socket member coupled to a lower end of the push guide, and a magnet member having a connecting hole connected to the push hole and installed inside the socket member, the first gripper further includes a gripper housing that supports an edge surface of the rotating frame through an inner surface of which an upper end is opened, that is installed on the rotating frame so as to be movable upward and downward, and in which guide holes through which the socket member pass are formed on a bottom surface thereof, a plurality of stoppers protruding from an edge surface of the rotating frame to be coupled to the gripper housing and limiting a vertical movement range of the gripper housing, a spring guide fixed to a central portion of a lower surface of the rotating frame and being couplable to a shaft hole formed in a bottom surface of the gripper housing, and a spring installed in the spring guide and supporting a bottom surface of the rotating frame and a bottom surface of the gripper housing in the gripper housing.”, as recited in Claim 11 specifically:
the structural and operative relationship between the first conveyor, target parts, second conveyor, correlated parts, bolts, part feeders, fastening target part, correlated part, bolt aligning portion, handling robot, rotating body, multi-joint arm, first gripper, fastening portion, second gripper, push rod, push cylinder, disk-shaped rotating frame, through hole, cylindrical push guides, socket member, magnet member, gripper housing, plurality of stoppers, spring guide, and spring.  Especially as it relates to the first conveyor, second conveyor, target parts, correlated parts, part feeders, fastening target part, correlated part, bolt aligning portion, handling robot, first gripper, fastening portion, second gripper, push rod, push cylinder, disk-shaped rotating frame, cylindrical push guides, socket member, magnet member, gripper housing, plurality of stoppers, spring guide and spring.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENDAN P TIGHE whose telephone number is 571-272-4872. The Examiner can normally be reached on Monday-Thursday, 7:00-5:30 EST
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SAUL RODRIGUEZ can be reached on 571-272-7097.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRENDAN P TIGHE/Examiner, Art Unit 3652                                                                                                                                                                                                        
/SAUL RODRIGUEZ/Supervisory Patent Examiner, Art Unit 3652